Proceeding pursuant to article 78 of the Civil Practice Act to review, inter alia, a determination of the superintendent of buildings of the Village of Freeport denying an application for a building permit. The appeal is from an order dated May 2, 1958 (1) granting respondent’s motion to confirm the report of the Official Referee, and (2) directing the superintendent to issue the permit. The notice of appeal brings up for review the intermediate order dated January 3, 1958 referring certain issues and questions to an Official Referee for hearing and report. Order dated May 2, 1958 unanimously affirmed, without costs. Appeal from order dated January 3, 1958 dismissed, without costs. No opinion. Present — Nolan, P. J., Beldock, Ughetta, Hallinan and Kleinfeld, JJ.